

115 S2229 IS: Coastal Communities Ocean Acidification Act of 2017
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2229IN THE SENATE OF THE UNITED STATESDecember 14, 2017Ms. Murkowski (for herself, Ms. Collins, Mr. Peters, Mr. Whitehouse, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, to conduct coastal community vulnerability
			 assessments related to ocean acidification, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coastal Communities Ocean Acidification Act of 2017. 2.Coastal community vulnerability assessment (a)In generalSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended—
 (1)by redesignating subsection (b) as subsection (d); and (2)by inserting after subsection (a) the following:
					
						(b)Community vulnerability assessment
 (1)In generalThe Secretary, through the program established under subsection (a), shall conduct an ocean acidification coastal community vulnerability assessment, and issue a corresponding public report, that shall be updated at least once every 7 years.
 (2)RequirementsThe assessment conducted under paragraph (1) shall— (A)identify the United States coastal communities, including island communities, low-population rural communities, and subsistence communities, that are most dependent on coastal and ocean resources that may be impacted by ocean acidification;
 (B)assess the nature of the social and economic vulnerabilities of those communities; (C)identify the ocean acidification impacts that might harm those communities, including impacts from changes in ocean and coastal marine resources that are not managed by the Federal Government;
 (D)identify key knowledge gaps where research could be devoted to better understand the possible impacts of ocean acidification on those communities, the risks and threats facing those communities, and possible adaptation strategies for those communities; and
 (E)be conducted in collaboration with experts, indigenous knowledge groups, and stakeholders who are familiar with the unique economic, social, ecological, geographic, and resource concerns of coastal communities in the United States, including representatives of—
 (i)the National Marine Fisheries Service and the Office for Coastal Management of the National Oceanic and Atmospheric Administration;
 (ii)Integrated Coastal and Ocean Observing System regional information coordination entities established under section 12304(c)(4) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(c)(4));
 (iii)regional ocean acidification networks; and (iv)State sea grant programs (as defined in section 203 of the National Sea Grant College Program Act (33 U.S.C. 1122)).
 (c)Support for State and local vulnerability assessments and strategic research planningIn carrying out the program established under subsection (a), the Secretary shall collaborate with State, local, and tribal government entities that are conducting or have completed vulnerability assessments, strategic research planning, or other similar activities related to ocean acidification and its impacts on coastal communities, for the purpose of—
 (1)determining whether such activities can be used as a model for other communities; and (2)identifying opportunities for the National Oceanic and Atmospheric Administration and other relevant Federal agencies to support such activities..
 (b)Ongoing input mechanismSection 12404(b)(5) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703(b)(5)) is amended by adding at the end before the period the following: , also including an ongoing mechanism that allows affected industry members, coastal stakeholders, non-Federal resource managers, regional environmental monitoring programs, indigenous knowledge groups, and scientific experts not employed by the Federal Government to provide input on research, data, and monitoring that is necessary to support on-the-ground management, decisionmaking, and adaptation related to ocean acidification and its impacts.
 (c)Strategic research planSection 12405 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704) is amended—
 (1)in subsection (b)— (A)in paragraph (8), by striking and after the semicolon;
 (B)in paragraph (9), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (10)make recommendations for research that should be conducted, including in the social sciences and economics, to address the key knowledge gaps identified in the community vulnerability assessment report conducted under section 12406(b).; and
 (2)in subsection (e), by inserting , tribal governments, indigenous knowledge groups, after industry. (d)Report on support for State and local vulnerability assessments and strategic research planningNot later than 90 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report on the efforts of the National Oceanic and Atmospheric Administration to support State, local, and tribal community vulnerability assessments, strategic research and planning, and monitoring needs, pursuant to section 12406(c) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (as added by subsection (a) of this section).